internal_revenue_service department of the treasu uniform issue list washington dc ke rk kk kr kr kk eek r err r ee rel eee eee re he ee ke te de ie keke dee kk ek ek kk rr ee kk kk contact person kk kk kk ek ok ke telephone number kkk keke kee kkk kkkkekekee in reference to seeeeeecee tp ra ty date mae eb attention kk ra rrr ee legend employer fi iii i ir i i i i ii ee de dee kkk re medical school fer ioi ie or a ro er ke ee university t i je ek kk kk tek dk kk kk ar ek kk ke state a kkk rk kkk plan xx ek kk kk ek rr rk kr ak fi ri ir ioi iit ii i ok de ke de ae hk kk kk kk rk rk kk kk fe fe i tio re ek annuity a for i i io ii i i i fo io fo i soi bo eke teak ge foi i i i i ii ii ii i i i ioi i ok ae ea ok tri i i rio i io i ir i sor i ek de de annuity b l m for ii ir i rk ke er rk rr kkk fio i i ir i rr io sio rr ae de dee ei i to tor de ede ak ke annuity c fi i i oi io io er rk ae kk fe i i i iori ror ek for siro i i io tor ii i i io iii ig rr rk rr rk rk ke kkk rk rak ek kek de tr ere rr rk a ke ee ak ke ak kkhkkkkkkkkkkkkkkkkkkkkkk kkk kkkk kk kkk kkk ladies and gentlemen this is in response to a request for a ruling submitted on your behalf in a letter dated may by correspondence dated july requirements of sec_403 code and whether plan x in sec_414 of the code and june is concerning whether plan x meets the of the internal_revenue_code a governmental_plan as defined as supplemented date may the following facts and representations have been made in support of the request for a ruling that plan x meets the requirements of a code sec_403 annuity purchase program the employer is a medical faculty practice incorporated the employer was chartered to advance the purposes of a professional_service_corporation under the laws of state as a and is associated with the university through the medical school the medical education program and related activities of the medical school of the university which is chartered as part of the state a university system employer received determination letters dated april and august recognizing it tax under sec_501 as an organization exempt from federal income from the internal_revenue_service a state university of the code the article i of plan x states that the employer’s board_of directors established plan xx effective as plan contributions are invested in one or more of the funding vehicles available to the participants under the plan at the direction of the participant plan_administrator will be a committee of individuals appointed by the board_of directors of the plan_sponsor which is the employer article xi provides that the of january annuity a annuity b and annuity c are the funding vehicles under plan x for the investment of plan contributions together with their respective endorsements meet the requirements of a tax-sheltered annuity_contract under sec_403 it was submitted that these annuity_contracts of the code 23s rrr kkk kek rk kkk kk kkk kkk kkk kkk k rae any employee employed by the employer is eligible to participate in plan x for purposes of making elective_deferral contributions by executing a salary deferral agreement participant shall be permitted to elect deferral contributions in excess of the dollar limitation set forth in sec_402 g of the code for each plan_year the employer also contributes eight percent of compensation_for each ‘active participant under the plan no a letter_ruling was requested on your behalf to the effect that plan x annuity purchase plan described in sec_403 of the code as amended and restated qualifies as an an employee described in section dollar_figure of plan x is an employee who performs services for the employer an organization described in sec_501 meets the requirement of sec_403 of the code that a i of the code sections dollar_figure and dollar_figure of plan x describe the deferral contributions and salary deferral agreement which satisfy the requirements of sec_1_403_b_-1 of the income_tax regulations and the requirements of section a of the small_business job protection act of the plan and the salary deferral agreement provide that salary reductions of a monthly amount or percentage of earnings are effective with respect to amounts earned subsequent to the execution of the agreement section dollar_figure of information submitted and the funding vehicles described in article vi of plan x ie annuity a annuity b and annuity c show that the plan x annuity purchase arrangement is not subject_to sec_403 of the code as required by sec_403 b of the code article vii of plan x satisfies the non-forfeitable of the code because under a participant is fully and immediately vested in requirement of sec_403 c article vii amounts attributable to employer contributions and elective_deferral contributions article x of plan x restricts the transfer of benefits and satisfies the requirement of sec_401 of the code that the annuity_contract be nontransferable will comply with any judgment decree or order that however article x also provides that plan x fio io oi to i i i ii iii id kd kde ke de establishes the rights of another person to all or a portion of a participant's benefits under a qualified_domestic_relations_order of the code as adjusted for cost-of-living deferral contributions in sec_4 a of plan x are limited in accordance with the dollar limitation in sec_402 increases sec_403 b e of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 a sec_401 a requires a sec_403 arrangement to limit elective_deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plans or arrangements providing for elective_deferrals to the limitation in effect under sec_402 under the terms of annuity a annuity b and annuity c deferral contributions made by a participant may not exceed the annual_limit on elective_deferrals described in sec_402 of the code distribution of excess_deferral contributions sec_4 b of plan x provides for the timely section dollar_figure of plan x limits compensation to dollar_figure as adjusted for cost-of-living increases according to sec_401 a of the code article v of plan x satisfies the requirements of sec_415 of the code section dollar_figure of the plan provides that the maximum annual_additions that may be contributed or allocated to a participant's account for any limitation_year shall not exceed the lesser_of dollar_figure as adjusted for cost- of-living increases or percent of the participant's_compensation annual_additions are defined as the total of employer contributions and deferral contributions allocated to a participant’s account but excluding rollover_contributions made to plan x when contributions are made in excess of the limits of sec_415 of the code section dollar_figure of plan x provides for the timely distribution to a participant of deferral contributions in order to ensure compliance with the limits of code sec_415 section dollar_figure of plan x provides for the calculation of a participant's exclusion_allowance under sec_403 b a kaka kkkkk kkk kk kkk kkk kkk kkk kkk kkk keke of the code and provides that employer contributions and deferral contributions on behalf of a participant may not exceed the participant's exclusion_allowance for the taxable_year under section dollar_figure of plan x a participant is entitled to receive retirement benefits under the options set forth in the relevant funding vehicle s under article viii of plan x are restricted by sec_403 prior to attaining age separation_from_service death disability or hardship further only deferral contributions excluding any income attributable to deferral contributions may be distributed on account of hardship of the plan defines hardship of the code because no withdrawals are permitted participant benefits payable section a plan x satisfies the distribution_requirements in section of the code because the minimum distribution and the trustee-to-trustee transfer are satisfied b requirements and incidental death_benefit requirements of code sec_401 requirement of code sec_401 dollar_figure of plan x permits rollover_contributions and direct transfers to plan x of eligible rollover distributions from a sec_403 plan distributee to elect a direct trustee-to-trustee transfer of an eligible_rollover_distribution to retirement_plan as required by sec_401 of the code section dollar_figure of plan x permits a a specified eligible section section dollar_figure and sections dollar_figure through dollar_figure of plan x provide for the distribution of participants’ benefits in compliance with the minimum distribution_requirements of sec_401 a distribution incidental benefit rules of the code including the minimun section dollar_figure of plan x provides that on the death of a participant prior to the commencement of retirement benefit payments the full current value of the participant's account s named by the participant under the options set forth in the relevant funding vehicles distributions of survivor benefits are subject_to the required_minimum_distribution rules in code sec_401 a is payable to the beneficiary or beneficiaries af kkk kek kek kkk kk rk kr kr kk kk -6 under section dollar_figure of plan x all distributions will be in general distributions commence no made according to the proposed_regulations under code sec_401 including proposed_regulations sec_1 a - concerning the minimum distribution incidental death_benefit requirement later than april of the calendar_year following the calendar_year in which the participant attains age and continue over the life expectancy of the participant or the life expectancy of the participant and a designated_beneficiary if distributions begin before the participant's death any remaining interest will be distributed at least as rapidly as under the method of distribution in effect at the time of the participant's death_benefit payments begin any portion of his or her interest payable to a designated_beneficiary will be paid within five years of the participant's death or will be paid beginning not later than one year after the participant's death over the life of the designated_beneficiary or over a period not exceeding the life expectancy of the designated_beneficiary if the designated_beneficiary is the surviving_spouse payment may be delayed until the date the participant would have attained age if a participant dies before the time or for the benefit of section dollar_figure of plan x provides that if there is any inconsistency or any ambiguity between the terms of the plan and the terms of the contracts and or certificates the terms of the plan control based on the information submitted we conclude that plan accordingly an annuity purchase as amended and restated qualifies as x program described in sec_403 of the code elective_deferral contributions and employer contributions under plan x that are used to purchase annuity a annuity b or annuity c will be treated as amounts contributed by the employer for annuity_contracts described in sec_403 of the code employer contributions under plan x are not includible in the participants' gross_income in the year contributed to the extent that such contributions do not exceed the applicable limits under sec_402 sec_403 or of the code but instead will be includible in the participants' gross_income in the taxable_year such amounts are distributed under sec_72 of the code furthermore elective_deferral contributions and kr rk ker ke kk kk keke kkk ker kee kek kee k this ruling is based on the condition that the board_of directors of the employer adopt plan x restated in your correspondence of february and date and will have no effect unless such plan is adopted as amended and this ruling is based upon the assumption that the annuity ie annuity a annuity b and contracts used to fund plan x annuity c meet the requirements of sec_403 code of the this ruling has not addressed whether plan x meets the of the nondiscrimination requirements of sec_403 code where applicable either in form or in operation ruling does not extend to any operational violations of sec_403 by plan x now or in the future this because your ruling_request presents more than one issue and because your authorized representative requested separate letter rulings a separate letter_ruling will be issued with respect to the ruling_request that plan x is plan as described in sec_414 of the code a governmental this letter_ruling is directed only to the taxpayer that of the code provides that it requested it may not be used or cited by others as precedent sec_6110 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely othr kidde dr john g riddle jr manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice ayo
